I can not agree with my brothers in their disposition of this case. I am of opinion that no vacancy existed in the office of sheriff at the time the Commissioners Court attempted to appoint Mr. Maddox sheriff. It seems clear to me that the county commissioners have no power to declare a vacancy, unless such power is expressly given them by the statute; and, this being an extraordinary power, the right to exercise it ought to be clear. They can not deprive the hold-over incumbent of his right under the Constitution and statute to perform the duties and receive the fees and perquisites thereof, except by a strict conformity to the statute giving them such power. Our statute confers the power on such court to appoint a sheriff when a vacancy occurs. 2 Sayles' Civ. Stats., 1897, art. 4891. It has been held, almost without variation, that in States where the Constitution or statute provides that the officer-elect shall hold the office for the term named, and shall continue to perform the duties thereof until his successor is duly selected and qualified, no vacancy exists by reason of the death of the newly-elected officer before he qualifies.
Our statute declares that "when any person elected sheriff shall neglect, *Page 626 
refuse, or fail from any cause whatever to give bond and take the oath of office within twenty days after notice of his election, the office shall be deemed vacant, and the county commissioners court shall proceed to appoint a sheriff to fill the vacancy, who shall hold his office for the unexpired term." 2 Sayles Civ. Stats., 1897, art. 4894. Of course this article does not attempt to declare what shall be deemed a vacancy, except in the one instance, but the Commissioners Court have evidently acted in this instance by virtue of this article. It is clear to my mind that under this article a sheriff-elect must not be dead at the time he is elected, nor when he is declared elected, nor when notice of his election is given, but must be alive and eligible to receive and hold the office, and not under any legal disability which would render him incapable of receiving, qualifying, and executing the functions of the office, and of receiving notice of his election.
In this case the facts, as agreed upon show that on the 13th day of November, 1898, one day before the day fixed by law for counting the vote and declaring the result of the election, Mr. Lasater received a fatal injury, which, from the time it was received until the time of his death, on the evening of the 15th of the same month, rendered him "wholly unconscious; he never spoke or moved and apparently never recognized any person." While in this condition the returns of the election were canvassed, and he was declared elected, and his certificate of election issued and mailed to him. Now, I think he was, to all intents and purposes, civiliter mortuus. He could not receive a notice of his election. He could not execute a bond or take the oath of office, because he was incapable of binding himself by a contract or by an oath or affirmation. He was incapable of exercising the civil or political rights of a citizen, and could not vote or hold an office. He could not have made a valid will. He was of unsound mind, — in contemplation of law, a lunatic, — and, under our Constitution and statutes, could neither vote nor hold office (Constitution, article 6, section 1), because, under our system of government, as a rule, one who is not qualified to vote for sheriff is also ineligible to hold that office; and this, it has been said, is the "common political law of our country." Throop, Pub. Off., sec. 72; Mechem, Pub. Off., secs. 67, 68. He died before his certificate of election was delivered to him. He was incapable, in law, of receiving it, and until he received it he was not notified of his election; and until he had been notified for twenty days, and failed to qualify, the power in the Commissioners Court to declare a vacancy and make an appointment did not exist. Flatan v. State, 56 Tex. 103. Our Constitution provides, in effect, that the term of the office of sheriff shall not exceed two years, but that all officers shall continue to perform the duties of their respective offices until a successor is duly qualified. Const. 1895, art. 16, secs. 17, 30; Id., art. 5, sec. 23. The statute (article 489) provides, "There shall be elected by the qualified voters of each county one sheriff, who shall hold his office for two years, and until his successor shall be elected and qualified." *Page 627 
These provisions of the Constitution and statute gave Mr. York, in my opinion, the right, and it was his duty, to hold the office until the next regular election, and even for life, unless and until some eligible person is duly declared elected, and afterwards duly qualifies by giving the bond and taking the oath required by law, or fails to qualify for twenty days after receiving his certificate of election, in which latter event the Commissioners Court would have the right to deem and declare the office vacant and appoint a successor. Until one of these things occurs, Mr. York, having been elected by the people of Palo Pinto County to serve them as sheriff, is entitled to hold the office, and in fact it is his duty to do so, until some one demands it of him who is legally entitled to receive it, and to whom, for the same reason, he can lawfully deliver it. Our system of government is an elective one, and our laws contemplate that an officer elected by the people shall not only hold the office for two years, but until we elect some other eligible citizen to fill his place; and the extraordinary power of appointing such officers who have not been chosen by the people, to displace a citizen who has, ought not to be extended beyond what a strict construction of the act would clearly warrant. The right to declare an office vacant which has been filled by an election of the people, without some malfeasance or misfeasance in office committed by the holder thereof, and of placing a citizen therein who has not been chosen by the people, is, to my mind, in a democratic government, an extraordinary power, and ought not to be exercised except in cases where the statute plainly gives the right. Kimberlin v. State (Ind. Sup.), 29 N.E. Rep., 773, 14 L.R.A. 858, and notes; People v. Tilton, 37 Cal. 621; People v. Whitman,10 Cal. 49; Com. v. Huntley, 9 Pa. St., 513; 6 Am. and Eng. Enc. of Law, pp. 432, 433, and notes; State v. Hunt, 54 N.H. 431; State v. Hopkins, 10 Ohio St. 509; State v. Dahl (Ohio Sup.), 45 N.E. Rep., 56.
In People v. Tilton, supra, Chief Justice Sawyer, in delivering the opinion of the Supreme Court of California, says: "It was manifestly the intention of the Constitution that the Governor should appoint only where there is no party authorized by law to discharge the duties of the office. The object was to prevent a public inconvenience arising from the want of a party authorized for the time being to discharge the duties of a public office. When there is a party expressly authorized by law to discharge those duties temporarily, till the power upon whom the duty of election or appointment is devolved can regularly act, there is no occasion for calling into exercise this extraordinary power vested in the Governor to make merely temporary appointment. There is no good reason for appointing a party to temporarily discharge the duties of an office, when there is already a party expressly authorized by the Constitution or laws to temporarily discharge those duties. The very reason upon which the power is vested fails, and the case provided for has not arisen."
I do not think that Mr. York's conduct in aiding Maddox to get the appointment from the Commissioners Court and afterwards *Page 628 
surrendering the office to him without protest, amounted to a resignation of the office, and acceptance by the Commissioners Court, so as to estop him from asserting his right to it in this suit. Nor was it such an abandonment of the office as would deprive him of the right to regain it. It seems that he did not know what his legal rights were under the circumstances, which ought not to be a matter of surprise to this court, in view of our differences on the same question; but it is manifest he did not willingly yield it to Mr. Maddox, for he began a contest of some character for it immediately, and then instituted this suit. It certainly does not appear that he intended to abandon it. Honey v. Graham, 39 Tex. 1. But I am of opinion that he could not surrender or abandon the office to a person who had not been legally appointed to receive it, and hence I think he must be considered now the legal sheriff of Palo Pinto County; his tenure of office resting upon his constitutional right to hold over until a successor is duly qualified. As tending to support this view of the case I cite from appellee's brief the following authorities: Turnipseed v. Hudson, 50 Miss. 448, 449; I Am. and Eng. Enc. of Law, 1 ed., p. 3, sec. 3; State v. Seay, 64 Mo., 89; Honey v. Graham, 39 Tex. 1; Page v. Hardin, 8 B. Mon., 648; State v. Pritchard, 36 N.J. Law, 117; Cronin v. Stoddard,97 N.Y. 271. For the reason given, I think the judgment in this case ought to be affirmed.
Upon certificate of dissent in this case covering the points raised in the dissenting opinion above, the Supreme Court sustained the majority opinion. See 93 Texas.